DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-3, 5-8, 10-13 and 16-19 are examined in this office action of which claims 1, 3-6, 8, 10, and 18 were amended and claims 4, 9, 14-15 and 20 were cancelled in the reply dated 2/14/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the rare earth magnetic material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of a rare earth magnet powder of particles, there is no previous recitation of a rare earth magnetic material. Claims 11-13 and 16-17 are also rejected as they depend from claim 10 and do not solve the above issue.

Claim 13 recites the limitation “coating a rare earth magnetic material” in line 2. As claim 10 already recites "the rare earth magnetic material" in line 5, it is not clear whether this is referring to the same magnetic material or some different magnetic material. 

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5.  
Claim 13 recites the limitation “mixing or coating a rare earth magnetic material with an electrically insulative material”. As claim 10 from which it depends already recites mixing or coating the rare earth magnetic material with an electrically insulative material, it is not clear how this claim further limits claim 10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010 in view of JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz.
.As to claim 1, JP'010 discloses producing a mixture of rare earth metal-based magnetic powder and a compound comprising a fluoride and/or an oxide containing at least 1 element of Li, Na, Mg, Ca, Ba, Sr (JP'010, paragraph [0009]). This meets the limitation of mixing or coating a rare earth powder with an electrically insulative material as the reference notes that the oxides and fluorides do not react with rare earth-based magnets and have an effect of increasing electric resistance (JP'010, paragraph [0004]). JP'010 discloses that a magnet is produced from the mixture by molding and sintering (JP'010, paragraph [0009]), meeting the limitation of consolidating and sintering. The prior art discloses that the molding is performed over a magnetic field and JP'010 discloses using hot pressing and HIP which are forms of molding and therefore discloses heating during the applying (JP'010, paragraph [0010]), thereby the grains would be aligned and form an aligned powder meeting the claim limitations. 
JP'010 does not explicitly disclose where the rare earth magnetic powder of particles with grains, each particle having up to 20 grains per particle.
Miyata relates to a die and method for manufacturing a sintered magnet (Miyata, title) and Miyata teaches where the permanent magnet powder used in the method is an R-Fe-B-based or R-Co-based rare earth permanent magnet powder (Miyata, paragraph [0013]), thereby Miyata relates to the same field of endeavor of rare earth permanent magnets made from powder. Miyata teaches that these sintered magnets grind the material until each crushed powder becomes a single crystal (Miyata, paragraph [0003]), where a single crystal (i.e. grain) per particle meets the claim limitation of 20 grains per particle. Miyata teaches that this allows the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of crushing the powder to form single crystals i.e. grains as taught by Miyata into the method of making a rare earth magnet disclosed by JP’010 thereby allowing the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).

JP'010 does not explicitly disclose where a lubricating material is mixed or coated on the rare earth magnetic powder.
Sagawa relates to a method of making rare-earth magnets from powder having a small grain size (Sagawa, abstract), thereby Sagawa is in the same field of endeavor. Sagawa teaches adding a lubricant to the powder (Sagawa, paragraph [0017]). Sagawa teaches that this addition increases the degree of orientation of the fine particles during the die-pressing process and to reduce friction among and between the particles and the die (Sagawa, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lubricant to the rare earth powder mixture as taught by Sagawa into the method of making a rare-earth magnet disclosed by JP’010, thereby increasing the degree of orientation of the fine particles during the die-pressing process and to reducing friction among and between the particles and the die (Sagawa, paragraph [0017]).

JP'010 does not explicitly disclose placing the consolidated powder in a coil carrying electric current for generating an alternating magnetic field with an eddy current to generate heat.
Kobayashi relates to a manufacturing method of a soft magnetic member (Kobayashi, abstract). Kobayashi teaches heating a powder of ferrous particles and an organic layer disposed thereon after compaction using induction heating to form insulating layer (Kobayashi, claim 1). Kobayashi teaches that due to a skin effect by the induction heating with a high frequency, the surface of each of the ferrous particles in the green compact can be partially heated causing the insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]).
Schwartz discloses that induction heating involves subjecting a metal to the varying magnetic field (i.e. alternating field) surrounding a coil carrying alternating current (Schwartz, pg. 445, definition of induction heating). Thus, inductive heating involves placing the powder in a coil carrying electric current and by generating an varying (i.e. alternating) magnetic field, it would generate eddy currents to generate heat and thereby meet the claim limitations.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute induction heating as taught by Kobayashi and thereby placing the metal powder in a coil carrying alternating current as explained by Schwartz into the method of making a rare earth magnet disclosed by JP’010 thereby creating an insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]).

 JP'010 does not explicitly disclose where the electric current includes a DC current component to maintain the magnetic powder alignment.
Aleksic relates to magnetizers for magnetizing cores (Aleksic, pg. 1 lines 33-34). Aleksic teaches that DC current magnetizers use high intensity currents and a certain number of windings in solenoids to produce magnetic field (Aleksic, pg. 1, lines 39-41), where a solenoid is a wire coil. Aleksic teaches that the magnetic fields are produced by DC currents and used for the alignment of particles of magnetically hard materials during powder pressing e.g. compact formation (Aleksic, pg. 2, lines 45-47). 
As JP’010 discloses aligning the magnetic powder but does not disclose a manner of magnetically aligning the powder, a person of ordinary skill would naturally look to the art to determine an appropriate method for carrying out the process disclosed in JP’010. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a DC current to a solenoid i.e. coil as taught by Aleksic to the method of making a rare earth magnet disclosed by JP’010 thereby combining prior art elements according to known methods to yield predictable results as a JP’010 directs a person of ordinary skill to magnetically align the powder, Aleksic teaches a method of aligning a magnetic powder using a DC current component in a coil, and as these both relate to aligning magnetic powders, the result of combining the method in Aleksic with JP’010 would be predictable, see MPEP § 2143(I)(A). 

As to claim 2, JP'010 discloses using hot pressing and HIP, meeting the limitation of pressing (JP'010, paragraph [0009]).

As to claim 3, JP'010 does not explicitly teach a tapping process.
Sagawa, which relates to a method of manufacturing a sintered rare-earth magnet (Sagawa, Title) teaches that preferable methods for loading the powder are a mechanical tapping method (Sagawa, paragraph [0197]). Sagawa teaches that using this or an air tapping method allows for the constant and uniform loading of powder into the mold with high density (Sagawa, paragraph [0197]). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tapping method as taught by Sagawa into the method of making a rare earth magnet disclosed by JP’010, thereby allowing for the constant and uniform loading of powder into the mold with high density (Sagawa, paragraph [0197]).

As to claim 5, it is not clear how this further limits claim 1, see 112(d) rejection above. Nevertheless, Kobayashi teaches heating a powder of ferrous particles and an organic layer disposed thereon after compaction using induction heating to form insulating layer (Kobayashi, claim 1) and it is combined with JP’010 for the reasons stated in the rejection of claim 1 above.

As to claim 8, JP'010 discloses where the sample of coated magnetic powder is inserted into a graphite mold (i.e. a conductive container with 1 conductive surface) and a pulse current of 40 V and 750 A is applied for 90 seconds (JP'010, paragraph [0016]), thus applying current to a conductive container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010, JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz as applied to claim 1 above, with further evidentiary reference to Alloying - Understanding the Basics - Selected References. (pp. 632). ASM International of Davis.
As to claim 6, JP'010 discloses that the rare earth magnet phase preferably uses R - Fe - B where the rare earth R is preferably Nd (JP’010, paragraph [0007]). JP'010 discloses the ground R - Fe - B alloy and the high electrical resistance material are mixed and compacted at a temperature of 600 ° C. to 1000 ° C (JP’010, paragraph [0010]). 
As Davis teaches that the Curie temperature of a Nd-Fe-B alloy is ~300 °C (Davis, pg. 632, second paragraph) the JP'010 patent meets the limitation as by heating to 600-1000°C, heating to the Curie temperature of ~300°C is achieved.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010, JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz as applied to claim 1 above, with further evidentiary reference to Alloying - Understanding the Basics - Selected References. (pp. 632). ASM International of Davis and Sintered Neodymium Iron Boron (NdFeB) Permanent Magnet retrieved from <https://magnetsim.com/sds/sintered-neodymium-iron-boron-ndfeb-permanent-magnet> of IMI.
As to claim 7, Davis teaches that the Curie temperature of a Nd-Fe-B alloy is ~300°C (Davis, pg. 632, second paragraph). IMI teaches the melting point of NdFeB magnet is above 1000°C (IMI, section 3), thus the Curie temperature is lower than the main phase melting point meeting the claim limitation.

Claims 10-11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010 in view of JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz and Alloying - Understanding the Basics - Selected References. (pp. 632). ASM International of Davis.
As to claim 10, JP'010 discloses producing a mixture of rare earth metal-based magnetic powder and a compound comprising a fluoride and/or an oxide containing at least 1 element of Li, Na, Mg, Ca, Ba, Sr (JP'010, paragraph [0009]). This meets the limitation of mixing or coating a rare earth powder with an electrically insulative material as the reference notes that the oxides and fluorides do not react with rare earth-based magnets and have an effect of increasing electric resistance (JP'010, paragraph [0004]). JP'010 discloses that a magnet is produced from the mixture by molding and sintering (JP'010, paragraph [0009]), meeting the limitation of consolidating and sintering. JP'010 discloses that the molding is performed over a magnetic field and JP'010 discloses using hot pressing and HIP which are forms of molding and therefore discloses heating during the applying (JP'010, paragraph [0010]), thereby the grains would be aligned and form an aligned powder meeting the claim limitations. 
JP'010 discloses that the rare earth magnet phase preferably uses R - Fe - B where the rare earth R is preferably Nd (JP’010, paragraph [0007]). JP'010 discloses the ground R - Fe - B alloy and the high electrical resistance material are mixed and compacted at a temperature of 600 ° C. to 1000 ° C (JP’010, paragraph [0010]). 
As Davis teaches that the Curie temperature of a Nd-Fe-B alloy is ~300 °C (Davis, pg. 632, second paragraph) the JP'010 patent meets the limitation as by heating to 600-1000°C, heating to the Curie temperature of ~300°C is achieved.
JP'010 does not explicitly disclose where the rare earth magnetic powder of particles with grains, each particle having a single grain per particle.
Miyata relates to a die and method for manufacturing a sintered magnet (Miyata, title) and Miyata teaches where the wherein the permanent magnet powder used in the method is an R-Fe-B-based or R-Co-based rare earth permanent magnet powder (Miyata, paragraph [0013]), thereby Miyata relates to the same field of endeavor of rare earth permanent magnets made from powder. Miyata teaches that these sintered magnets grind the material until each crushed powder becomes a single crystal (Miyata, paragraph [0003]). Miyata teaches that this allows the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of crushing the powder to form single crystals i.e. grains as taught by Miyata into the method of making a rare earth magnet disclosed by JP’010 thereby allowing the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).

JP'010 does not explicitly disclose where a lubricating material is mixed or coated on the rare earth magnetic powder.
Sagawa relates to a method of making rare-earth magnets from powder having a small grain size (Sagawa, abstract), thereby Sagawa is in the same field of endeavor. Sagawa teaches adding a lubricant to the powder (Sagawa, paragraph [0017]). Sagawa teaches that this addition increases the degree of orientation of the fine particles during the die-pressing process and to reduce friction among and between the particles and the die (Sagawa, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lubricant to the rare earth powder mixture as taught by Sagawa into the method of making a rare-earth magnet disclosed by JP’010, thereby increasing the degree of orientation of the fine particles during the die-pressing process and to reducing friction among and between the particles and the die (Sagawa, paragraph [0017]).

JP'010 does not explicitly disclose placing the consolidated powder in a coil carrying electric current for generating an alternating magnetic field with an eddy current to generate heat. JP’010 also does not explicitly disclose where the coil is configured to carry a high-frequency electric current of 5 to 500 kHz.
Kobayashi relates to a manufacturing method of a soft magnetic member (Kobayashi, abstract). Kobayashi teaches heating a powder of ferrous particles and an organic layer disposed thereon after compaction using induction heating to form insulating layer (Kobayashi, claim 1). Kobayashi teaches that due to a skin effect by the induction heating with a high frequency, the surface of each of the ferrous particles in the green compact can be partially heated causing the insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]). Kobayashi teaches that the frequency for induction heating to form the insulation layer may be 100 kHz or higher or 900 kHz and lower (Kobayashi, paragraph [0020]). Kobayashi teaches that this frequency has the improving effect of the specific resistance being saturated while the power source is downsized (Kobayashi, paragraph [0020]).
Schwartz discloses that induction heating involves subjecting a metal to the varying magnetic field (i.e. alternating field) surrounding a coil carrying alternating current (Schwartz, pg. 445, definition of induction heating). Thus, inductive heating involves placing the powder in a coil carrying electric current and by generating an varying (i.e. alternating) magnetic field, it would generate eddy currents to generate heat and thereby meet the claim limitations.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute induction heating using a frequency of 100 kHz or higher or 900 kHz and lower as taught by Kobayashi and thereby placing the metal powder in a coil carrying alternating current as explained by Schwartz into the method of making a rare earth magnet disclosed by JP’010 thereby creating an insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]) and improving the specific resistance being saturated while the power source is downsized (Kobayashi, paragraph [0020]).
As Kobayashi discloses that the inductive heating of the magnetic powdered material works over this entire range of frequencies, it would have been obvious to one of ordinary skill in the art to select within the claimed range to carry out the inductive heating to form the permanent magnet. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).

 JP'010 does not explicitly disclose where the electric current includes a DC current component to maintain the magnetic powder alignment.
Aleksic relates to magnetizers for magnetizing cores (Aleksic, pg. 1 lines 33-34). Aleksic teaches that DC current magnetizers use high intensity currents and a certain number of windings in solenoids to produce magnetic field (Aleksic, pg. 1, lines 39-41), where a solenoid is a wire coil. Aleksic teaches that the magnetic fields are produced by DC currents and used for the alignment of particles of magnetically hard materials during powder pressing e.g. compact formation (Aleksic, pg. 2, lines 45-47). 
As JP’010 discloses aligning the magnetic powder but does not disclose a manner of magnetically aligning the powder, a person of ordinary skill would naturally look to the art to determine an appropriate method for carrying out the process disclosed in JP’010. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a DC current to a solenoid i.e. coil as taught by Aleksic to the method of making a rare earth magnet disclosed by JP’010 thereby combining prior art elements according to known methods to yield predictable results as a JP’010 directs a person of ordinary skill to magnetically align the powder, Aleksic teaches a method of aligning a magnetic powder using a DC current component in a coil, and as these both relate to aligning magnetic powders, the result of combining the method in Aleksic with JP’010 would be predictable, see MPEP § 2143(I)(A). 

As to claim 11, JP'010 does not explicitly disclose a tapping process.
Sagawa, which relates to a method of manufacturing a sintered rare-earth magnet (Sagawa, Title) teaches that preferable methods for loading the powder are a mechanical tapping method (Sagawa, paragraph [0197]). Sagawa teaches that using this or an air tapping method allows for the constant and uniform loading of powder into the mold with high density (Sagawa, paragraph [0197]). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tapping method as taught by Sagawa into the method of making a rare earth magnet disclosed by JP’010, thereby allowing for the constant and uniform loading of powder into the mold with high density (Sagawa, paragraph [0197]).

As to claim 13, JP'010 discloses producing a mixture of rare earth metal-based magnetic powder and a compound comprising a fluoride and/or an oxide containing at least 1 elements of Li,Na,Mg,Ca,Ba,Sr (JP’010, paragraph [0009]). This meets the limitation of mixing or coating a rare earth powder with an electrically insulative material as the reference notes that the oxides and fluorides do not react with rare earth-based magnets and have an effect of increasing electric resistance (JP’010, paragraph [0004]).

As to claim 16, JP'010 discloses where the sample of coated magnetic powder is inserted into a graphite mold (i.e. a conductive container with 1 conductive surface) (JP'010, paragraph [0016]).

As to claim 18, JP'010 discloses producing a mixture of rare earth metal-based magnetic powder and a compound comprising a fluoride and/or an oxide containing at least 1 element of Li, Na, Mg, Ca, Ba, Sr (JP'010, paragraph [0009]). This meets the limitation of mixing or coating a rare earth powder with an electrically insulative material as the reference notes that the oxides and fluorides do not react with rare earth-based magnets and have an effect of increasing electric resistance (JP'010, paragraph [0004]). JP’010 discloses that a magnet is produced from the mixture by molding and sintering (JP'010, paragraph [0009]), meeting the limitation of consolidating and sintering. JP'010 discloses that the molding is performed over a magnetic field and JP'010 discloses using hot pressing and HIP which are forms of molding and therefore discloses heating during the applying (JP'010, paragraph [0010]), thereby the grains would be aligned and form an aligned powder meeting the claim limitations. 
JP'010 discloses that the rare earth magnet phase preferably uses R - Fe - B where the rare earth R is preferably Nd (JP’010, paragraph [0007]). JP'010 discloses the ground R - Fe - B alloy and the high electrical resistance material are mixed and compacted at a temperature of 600 ° C. to 1000 ° C (JP’010, paragraph [0010]). 
As Davis teaches that the Curie temperature of a Nd-Fe-B alloy is ~300 °C (Davis, pg. 632, second paragraph) the JP'010 patent meets the limitation as by heating to 600-1000°C, heating to the Curie temperature of ~300°C is achieved.
JP'010 does not explicitly disclose where the rare earth magnetic powder of particles with grains, each particle having a single grain per particle.
Miyata relates to a die and method for manufacturing a sintered magnet (Miyata, title) and Miyata teaches where the wherein the permanent magnet powder used in the method is an R-Fe-B-based or R-Co-based rare earth permanent magnet powder (Miyata, paragraph [0013]), thereby Miyata relates to the same field of endeavor of rare earth permanent magnets made from powder. Miyata teaches that these sintered magnets grind the material until each crushed powder becomes a single crystal (Miyata, paragraph [0003]). Miyata teaches that this allows the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of crushing the powder to form single crystals i.e. grains as taught by Miyata into the method of making a rare earth magnet disclosed by JP’010 thereby allowing the crushed powder to align the easily in the magnetization direction (Miyata, paragraph [0003]).

JP'010 does not explicitly disclose where a lubricating material is mixed or coated on the rare earth magnetic powder.
Sagawa relates to a method of making rare-earth magnets from powder having a small grain size (Sagawa, abstract), thereby Sagawa is in the same field of endeavor. Sagawa teaches adding a lubricant to the powder (Sagawa, paragraph [0017]). Sagawa teaches that this addition increases the degree of orientation of the fine particles during the die-pressing process and to reduce friction among and between the particles and the die (Sagawa, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lubricant to the rare earth powder mixture as taught by Sagawa into the method of making a rare-earth magnet disclosed by JP’010, thereby increasing the degree of orientation of the fine particles during the die-pressing process and to reducing friction among and between the particles and the die (Sagawa, paragraph [0017]).

JP'010 does not explicitly disclose placing the consolidated powder in a coil carrying electric current for generating an alternating magnetic field with an eddy current to generate heat. 
Kobayashi relates to a manufacturing method of a soft magnetic member (Kobayashi, abstract). Kobayashi teaches heating a powder of ferrous particles and an organic layer disposed thereon after compaction using induction heating to form insulating layer (Kobayashi, claim 1). Kobayashi teaches that due to a skin effect by the induction heating with a high frequency, the surface of each of the ferrous particles in the green compact can be partially heated causing the insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]). 
Schwartz discloses that induction heating involves subjecting a metal to the varying magnetic field (i.e. alternating field) surrounding a coil carrying alternating current (Schwartz, pg. 445, definition of induction heating). Thus, inductive heating involves placing the powder in a coil carrying electric current and by generating an varying (i.e. alternating) magnetic field, it would generate eddy currents to generate heat and thereby meet the claim limitations.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute induction heating as taught by Kobayashi and thereby placing the metal powder in a coil carrying alternating current as explained by Schwartz into the method of making a rare earth magnet disclosed by JP’010 thereby creating an insulation layer made of the oxide containing the element can be formed on the surface of each of the ferrous particles while restricting a diffusion of the element to each of the ferrous particles (Kobayashi, paragraph [0008]).

 JP'010 does not explicitly disclose where the electric current includes a DC current component to maintain the magnetic powder alignment.
Aleksic relates to magnetizers for magnetizing cores (Aleksic, pg. 1 lines 33-34). Aleksic teaches that DC current magnetizers use high intensity currents and a certain number of windings in solenoids to produce magnetic field (Aleksic, pg. 1, lines 39-41), where a solenoid is a wire coil. Aleksic teaches that the magnetic fields are produced by DC currents and used for the alignment of particles of magnetically hard materials during powder pressing e.g. compact formation (Aleksic, pg. 2, lines 45-47). 
As JP’010 discloses aligning the magnetic powder but does not disclose a manner of magnetically aligning the powder, a person of ordinary skill would naturally look to the art to determine an appropriate method for carrying out the process disclosed in JP’010. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a DC current to a solenoid i.e. coil as taught by Aleksic to the method of making a rare earth magnet disclosed by JP’010 thereby combining prior art elements according to known methods to yield predictable results as a JP’010 directs a person of ordinary skill to magnetically align the powder, Aleksic teaches a method of aligning a magnetic powder using a DC current component in a coil, and as these both relate to aligning magnetic powders, the result of combining the method in Aleksic with JP’010 would be predictable, see MPEP § 2143(I)(A). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010 in view of JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz and Alloying - Understanding the Basics - Selected References. (pp. 632). ASM International of Davis as applied to claim 10 above, and further evidentiary reference to Sintered Neodymium Iron Boron (NdFeB) Permanent Magnet retrieved from <https://magnetsim.com/sds/sintered-neodymium-iron-boron-ndfeb-permanent-magnet> of IMI.
As to claim 12, Davis teaches that the Curie temperature of a Nd-Fe-B alloy is ~300°C (Davis, pg. 632, second paragraph). IMI teaches the melting point of NdFeB magnet is above 1000°C (IMI, section 3), thus the Curie temperature is lower than the main phase melting point thereby meeting the claim limitation.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09-186010 A (with provided English translation) hereinafter JP'010 in view of JP 2002-210595 A (with provided English translation) of Miyata, US 2007/0245851 A1 of Sagawa, US 2015/0129794 A1 of Kobayashi, and WO 2011/025402 A2 of Aleksic with further evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Industrial Atmosphere. (pp. 445) of Schwartz and Alloying - Understanding the Basics - Selected References. (pp. 632). ASM International of Davis as applied to claims 10 and 18 above, and further in view of Powder Hot Pressing and Forging, Powder Metallurgy, Vol 7, ASM Handbook, ASM International, 2015, p 271–276 of Kuhn.
As to claim 17, JP'010, Miyata, Segawa, Kobayashi, Aleksic, Schwartz and Davis disclose the method of claim 10. However, they do not explicitly disclose where at least a portion of the container includes an insulating material. 
Kuhn is the ASM Handbook on Powder Hot Pressing (Kuhn, title) and discloses that the materials used to in the hot pressing punches and dies includes ceramic or graphite tooling which is frequently used without cooling (Kuhn, pg. 275, second full paragraph, right column). The ceramic tooling would meet the claim limitation of being an insulator (see paragraph [0037] of applicant's specification).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ceramic tooling as taught by Kuhn into the method of forming a rare earth magnet disclosed by JP’010 thereby allowing pressing without cooling (Kuhn, pg. 275, second full paragraph, right column).

As to claim 19, JP'010, Miyata, Segawa, Kobayashi, Aleksic, Schwartz and Davis disclose the method of claim 18. However they do not explicitly disclose where the electric current inductively heats the conductive container. 
Kuhn discloses a vacuum hot press where graphite tooling is used inside and an induction coil for heating the tooling and powder is used (Kuhn, pg. 275, right column, first paragraph, emphasis added; see also Fig 12). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute heating the tooling and powder as taught by Kuhn into the method of making a rare earth magnet as disclosed by JP’010 as by heating the tooling and the powder, it would allow the powder to heat up more quickly and evenly as there would not be a temperature gradient between the powder and the container. This would also constitute combining prior art elements according to known methods to yield predictable results as a JP’010 directs a person of ordinary skill to heat the powder, Kuhn teaches a method of heating the powder using an induction coil where this heats the powder and the tooling, and as these both relate to heating magnetic powders, the result of combining the method in Kuhn with JP’010 would be predictable, see MPEP § 2143(I)(A). 

Response to Arguments
	With respect to the Objection to the Specification, applicant’s amendments filed 2/14/22 to paragraph [0032] cures the issues and the objection is withdrawn.
	Also, with respect to the 112(b) rejection, applicant’s amendments to claim 1 cures the issues and the rejection is withdrawn.
Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, and 16-19 concerning the 102 and 103 prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733